DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
Claims 1, 4-11, 13-19, and  21-24 are currently pending in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation “wherein the first flexible material is selected from the group consisting of an expanded polypropylene, an extruded polypropylene, a foam, an expanded polytetrafluoroethylene, an extruded polytetrafluoroethylene, an expanded polyethylene, an extruded polyethylene, an ethylene propylene diene monomer (EPDM), a crumb rubber tire, a plastic, a natural rubber, a synthetic rubber, a polyurethane, a polyvinyl chloride (PVC) a PVC mixed with an acrylonitrile-butadiene rubber (NBR), and wherein the second flexible material is selected from the group consisting of an expanded polypropylene, an extruded polypropylene, a foam, an expanded polytetrafluoroethylene, an extruded polytetrafluoroethylene, an expanded polyethylene, an extruded polyethylene, an ethylene propylene diene monomer (EPDM), a crumb rubber tire, a plastic, a natural rubber, a synthetic rubber, a polyurethane, a polyvinyl chloride (PVC) a PVC mixed with an acrylonitrile-butadiene rubber (NBR) excluding the one selected from the first material.”  The recited Markush groups are missing and “and” between the last option and the second to last option.  The proper language for a Markush group would be the first flexible material is selected from the group consisting of an expanded polypropylene,…and a PVC mixed with an acrylonitrile-butadiene rubber (NBR).  Additionally, the scope of the materials listed in the groups overlap.  One material can constitute multiple categories listed, such as a polyurethane could also be a synthetic rubber as well as a plastic and a foam.  Since the listed materials are not mutually exclusive, it is unclear the intended scope of the limitation “excluding the one selected from the first material.”  
Claims 4-10 and 14-19 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11, 13-14, 16-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/016782 to Lemieux in view of USPN 7,166,340 to Clark and US Pub. No. 2002/0132099 to Squires.
Regarding claims 1, 4-7, 9, 11, 13-14, 16-17, 19, and 21-24, Lemieux  teaches a surface covering assembly comprising a plurality of adjacent panels (padding layer panel) comprising an elongated sheet of flexible material (sheet member made of a first flexible material) and further comprising a covering (top layer) such as synthetic turf (Lemieux, abstract).  Lemieux teaches the underpad panels 20 attached to a flexible oversurface 30 glued or bonded together by heat (Id., p. 4 lines 20-25).  Lemieux teaches the oversurface 30 can be any useful surface covering such as carpet, synthetic turf, linoleum, rubber sheet, geotextile fabric, etc. as long as the oversurface is sufficiently flexible and resilient to be rolled and unrolled without being damaged (Id., p. 5 lines 6-10), reading on the material being a flexible material.  Lemieux teaches the layer or layers of panel 20 (padding layer panel) being made of expanded or extruded polypropylene, foam, expanded or extruded polytetrafluoroethylene, expanded or extruded polyethylene, ethylene propylene diene monomer, crumb rubber tire, plastic, natural and/or synthetic rubber, polyurethane, and combinations of different material (Id., p. 5 lines 22-27), reading on the padding layer panel being made of a second flexible material and being made of expanded or extruded polypropylene, foam, expanded or extruded polytetrafluoroethylene, expanded or extruded polyethylene, ethylene propylene diene monomer, crumb rubber tire, plastic, natural and/or synthetic rubber, polyurethane, and combinations of different material.  Lemieux teaches an embodiment wherein the oversurface 330 extends beyond the area covered by the underpad panels and these extension 335 allow for fastening means, preferably VelcroTM, to be fixedly attached to the underside of the oversurface that extends beyond the underpad panels (Id., Fig. 8, 11, p. 7 lines 20-31), reading on the padding layer panel defining a first surface partially covering and being bonded by heat or glue to a second surface of the oversurface and the padding layer panel having a second surface for interfacing with a receiving surface and the oversurface comprising on its second surface not covered by the first surface of the padding layer panel, four edges where each one of the four edges correspond to one of the four sides and each of the four edges comprising fastening material adapted for releasable attachment to one of the at least another identical surface covering panel and the second surface of the oversurface entirely covers the first surface of the padding layer panel.  Lemieux show the panels having a rectangular surface area defining four sides and intended for assembly with at least another identical surface covering panel (Id., Fig. 3 and 8).  Lemieux teaches joining panel (joining padding layer panels) and shows each one of the joining panel 350 (joining padding layer panels) connecting a respective on one the of the four edges of the identical surface covering panels with a corresponding one of the four edges of an adjacent surface covering panel (claim 5, 11) (Id., Fig. 10-11, p. 7 line 25- p. 8 line 22), reading on edges located in portions of the oversurface uncovered by the underpad comprising fastening material adapted for releasable attachment through a joining padding layer t an edge of one of the at least another identical surface covering panel, the edge comprising two adjoining edges among which a first edge is adapted to interface with the joining padding layer panel such that the joining padding layer panel is outwardly offset relative to two adjoining edge when releasably attached thereto.  Lemieux shows an embodiment wherein the joining padding layer is attached to.
Lemieux is silent with regards to the materials of the oversurface and the oversurface corresponding to a top layer and sheet member.
However, Clark teaches an artificial turf system having a bottom layer comprised of a plurality of pads constructed of foam that provides shock absorbing characteristics and a top layer of synthetic fibers to provide a synthetic grass surface (Clark, abstract).  Clark teaches the used of a reinforcing web mesh to provide dimensional stability and durability to the system as well as a layer of geotextile material to filter debris from the water traveling towards the pads upon which the layers comprising the synthetic turf are carried upon (Id., Fig. 1 col. 2 lines 21-45).  Clark teaches the invention comprising a secondary backing layer 24 of a permeable nonwoven geotextile material or urethane (polyurethane) or latex coated to bind or lock the yarn fibers in place relative to the mesh backing layer(Id., col. 2 lines 42-55), reading on a first flexible material that is a plastic or polyurethane.  Clark teaches the mesh backing layer 22 being a woven nylon (plastic) mesh that is dimensionally stable (Id.). Squires teaches an artificial turf system that includes a base and turf assembly (Squires, abstract).  Squires teach a filtering layer of a nonwoven geotextile such as polypropylene (plastic) as part of the assembly (Id., para 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of Lemieux, wherein oversurface comprises the artificial turf and backing, such as the urethane coating and polypropylene geotextile, as taught by Clark and Squires motivated by the desire of using conventionally known artificial turf systems and to bind and lock the yarn fibers in place and to filter debris from wat traveling towards the pads.  The backing and geotextile (sheet member) has a first surface interfacing with the turf (top layer) and a second surface.  The backing is integral with the turf (claim 4).
Regarding claim 6 and 16, the prior art combination teaches the padding layer panel being made of shock absorbent material (Lemieux, p. 5 lines 17-22) and shows the padding layer panel being thicker than the sheet member (Id., Fig. 1 and 9).  The prior art combination teaches the panel 20 not being attached to each other otherwise than via the oversurface 30 which allows the assembly to be rolled and the flexible oversurface being at the junction of two adjacent panels (Id., p. 4 lines 20-33).   While the prior art combination is silent with regards to the relative flexibility of the first flexible material making up the sheet member and the second flexible material that is shock absorbing and making up the padding layer panel, there are three options - the first flexible material and the second flexible material have the same flexibility, the first flexible material is more flexible than the second flexible material, or the first flexible material is less flexible than the second flexible material.  As the padding layer panels and the joining padding layer panels are connected with the sheet member, there can spread between these materials when rolled.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to have formed the surface covering panel, wherein the first flexible material is more flexible than the second flexible material, motivated by the desire to make it easier to roll the surface covering panel and assembly since the sheet member of the first flexible material undergoes the greatest bend in the disclosed rolled configuration while the second flexible material of the padding layer panel can have some separation based on how the layers and the adjacent panels are attached and motivated by desire to choose from a finite number of predictably suitable options.
Regarding claims 7 and 17, the prior art combination teaches the padding layer panel being made of shock absorbent material (Lemieux, p. 5 lines 17-22) and shows the padding layer panel being thicker than the sheet member (Id., Fig. 1 and 9).  While the prior art combination does not explicitly teach the padding layer panel being at least 5 times thicker than the sheet member, thickness is an easily tailorable feature.  The padding layer panel is already shown as being thicker than the sheet member and the thickness of the shock absorbing material of the padding layer panel influences the shock absorbing characteristics of the covering panel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the covering panel of the prior art combination, wherein the thickness of padding layer panel relative to sheet member is increased, such as within the claimed range, motivated by the desire to influence and increase the shock absorbing characteristics of the covering panel.
Regarding claims 9 and 19, the prior art combination shows the edges being flat (Lemieux, Fig. 9).
Regarding claim 13, the prior art combination teaches the width of the joining panel 350 generally corresponds to twice the width of the extension (Lemieux, p. 8 lines 5-11), reading on the sum of a first width, one of the edges of the substantially identical surface covering panels, and a second width, another one of the edges corresponding to the respective one of the four edges of the adjacent surface covering panel.
Regarding claims 14 and 19, the prior art combination teaches the four edges and an upper side of the joining padding layer panels comprising a fastening material (Lemieux, Fig. 9-11), reading on each of the four edges and one of an upper side or an underside of the joining padding layer panels comprising a fastening material or a mating connector.
Regarding claims 21 and 23, the prior art combination shows at least a second edge of the edges being adapted for a second joining padding layer panel to be releasably attached thereto, wherein the first joining padding layer panel and the second joining padding layer have longitudinal directions transversal to each other (Lemieux, Fig. 9-11)
Regarding claim 22, the prior art combination teaches an embodiment having curved edges of the oversurface (Lemieux, Fig. 2).  While the prior art combination does not explicitly teach a combination using the joingin padding layer panel with the curved oversurface, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of the prior art combination, wherein the oversurface has a curved shape and therefore curved interface for interfacing with the joining padding layer panel, motivated by the desire of using disclosed oversurface shapes disclosed by Lemieux, based on the totality of the teachings of the prior art, and based on the desired aesthetics.  Examiner would like to note that claim 2 is with regards to the shape and not functionality of the material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the oversurface, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. Applicant argues, with regards to the prior art application, that claims 1 and 11 are now further drawn to the panel joining mechanism of surface covering panels, specifically the panel joining panels being joined using joining padding layer panels interfacing with the edges, with the joining padding layer panels being outset offset from the adjoining edge it releasably attached thereto parallel to the surface of the edge, and the prior art combination fails to teach this feature.  Examiner respectfully disagree.  Examiner would like to highlight that panel joining panels are not part of the claimed invention of claim 1, merely recited as part of the intended use of the portion.  Additionally, outwardly offset of the joining padding panel is a function of the structure of not just the surface covering panel as well as the shape and placement of the joining padding layer.  While exact curved shape reproduced in Applicant’s argument from Fig. 5 is not explicitly taught, this is just one configuration that meets the claim limitations but is not the sole embodiment that meets the claim limitations.  The joining padding panels are outwardly offset.
[AltContent: roundedrect]
    PNG
    media_image1.png
    440
    664
    media_image1.png
    Greyscale

Therefore, Examiner maintains the rejection detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789